DETAILED ACTION
Status of Application
The response filed 08/19/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 2-3, 8-10, 12, 18 have been amended.
Applicant had previously elected Group I in response to restriction requirement and elected the species all-trans retinoic acid as the second segment of the additive and polydimethylsiloxane (PDMS) as the first segment for the examination. The election of the second segment was previously expanded to include 5-fluorouracil. 
Upon review, as the breath of the claims now recite “comprises poly(dimethylsiloxane)” the first segment is expanded to include polydimethyl siloxanes of (3-glycidoxypropyl) diethoxy-methylsilane and 3-chloropropylmethyldimethoxysilane as they comprise PDMS. Due to the broad breath of the independent claim, the election of the second segment was expanded to include PDMS.  
Applicant requests that claim 18 be rejoined for examination but as claim 18 recites two segments to facilitate/modulate drug solubility which is a distinctly different embodiment from the claim it depends from which is to one segment to facilitate/modulate drug solubility it lacks antecedent basis and is directed to a different embodiment. The claims being examined are directed to a two segment conjugate and claim 18 is directed to a three segment conjugate which is distinctly different (e.g. diblock verses triblock). It is noted that Applicant only elected the active for one segment to be joined to the PDMS. Claim 18 may be rejoined if the examined claims 
Due to restriction, based on elections above, claims 12, 18, 21-22, 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 2-5, 7-16, 18-19, 21-22, 26 are pending in the case.
Claims 2-5, 7-11, 13-16, 19 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

New Grounds of Rejection
	Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 16 (and therein its dependent claim 19) recites the limitation "the segments or moieties of the additive" in claim 2.  There is insufficient antecedent basis for this limitation in the claim as claim 2 does not recite moieties for the conjugate, only a first segment and a second segment for the conjugate.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16, 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 16 (and therein its dependent claim 19) recites the limitation "the segments or moieties of the additive" in claim 2, but claim 2 does not recite moieties for the conjugate, only a first segment and a second segment for the conjugate wherein the claim is broader than the claim it depends from and does not further limit it. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 5, 7, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvidsson et al. (U.S. Pat. Pub. 2014/0350101) as evidenced by Dupont (LiveoTM ST-Elastomer 10) and Songhan Plastic Technology (Dow Corning ST Cyclomethicone 5-NF). 
	Due to the broad breath of the claims, the following prior art applies.
Rejection:
	Arvidsson et al. teaches topical compositions comprising ingenol-3-angelate and a non-aqueous carrier (abstract). The compositions can also have alpha-tocopherol ([93], vitamin E) and be applied to the face (wherein it is appropriate for the eye/eyelid as the eye/eyelid is inherently part of the face) and is exemplified with alpha-tocopherol (a drug active and known antioxidant, enhancer), ST-Elastomer 10 which is known to be dimethicone crosspolymer in cyclopentasiloxane as evidenced by Dupont (dimethicone is also known as polydimethylsiloxane (affects/modulates drug solubility as it is hydrophobic and a known solvent, wherein the crosspolymer is dimethicone is conjugated to dimethicone in the silicone oil cyclopentasiloxane (a silicone oil)), and 

    PNG
    media_image1.png
    133
    382
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    49
    206
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    370
    414
    media_image3.png
    Greyscale

(abstract, [177, 236-240, claims 1-2, see full document specifically areas cited).
All the critical elements are taught by the cited reference and thus the claims are anticipated.



Claims 2-5, 7, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horisawa et al. (U.S. Pat. Pub. 2014/0357729) as evidenced by Dupont (LiveoTM ST-Elastomer 10). 
	Due to the broad breath of the claims, the following prior art applies.
Rejection:
Horisawa et al. teaches topical compositions comprising 
a silicone base in a proportion of 80% by weight or more; where the silicone base includes (b1) a silicone elastomer, (b2) a cyclic volatile methylsiloxane having 3 to 6 silicon atoms, and (b3) a linear dimethylpolysiloxane and/or linear methylphenylpolysiloxane; (C) the composition includes an active ingredient present in a dispersed or dissolved type; and (D) the composition does not contain any non-silicone thickener (abstract). The compositions are for drug delivery wherein it is pharmaceutically acceptable (appropriate for application to/around eye/eyelid).
Horisawa et al. exemplifies the composition in Table 1 such as formulation 11 -with actives maxacalcitol (22-Oxacalcitriol, vitamin D3 analog) and betamethasone, ST-Elastomer 10 which is known to be dimethicone crosspolymer (silicone elastomer) in cyclopentasiloxane as evidenced by Dupont (dimethicone is also known as polydimethylsiloxane (affects/modulates drug solubility as it is hydrophobic and a known solvent, wherein the crosspolymer is dimethicone is conjugated to dimethicone in the silicone oil cyclopentasiloxane (a silicone oil, cyclic volatile methylsiloxane)), and 
All the critical elements are taught by the cited reference and thus the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson et al. (U.S. Pat. Pub. 2014/0350101) as evidenced by Dupont (LiveoTM ST-Elastomer 10) and Songhan Plastic Technology (Dow Corning ST Cyclomethicone 5-NF) as applied to claims 2-3, 5, 7, 13 above.
Rejection:
	The teachings of Arvidsson as evidenced by Dupont and Songhan are addressed above, including the inclusion of vitamin E (alpha-tocopherol) from about 0.01-20% by weight of the composition including exemplified vitamin E at 0.1% and 1%, and a keratinolytic agent such as retinoids like retinoic acid from about 0.1%-about 20% [105-108].
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson et al. (U.S. Pat. Pub. 2014/0350101) as evidenced by Dupont (LiveoTM ST-Elastomer 10) and Songhan Plastic Technology (Dow Corning ST Cyclomethicone 5-NF) as applied to claims 2-3, 5, 7 above in view of Won et al. (U.S. 5955109).
Rejection:
	The teachings of Arvidsson as evidenced by Dupont and Songhan are addressed above, including the inclusion of a keratinolytic agent such as retinoids like retinoic acid ([105], claim 23).
Arvidsson as evidenced by Dupont and Songhan does not expressly teach the all-trans form of retinoic acid but does expressly teach the inclusion of retinoic acid.
Won et al. teaches that retinoic acid has an all-trans form also known as tretinoin, and a 9,10 cis form and 13-cis form (Col. 2 line 11-17).
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the all-trans form of retinoic acid in the prima facie obvious to incorporate a known form of retinoic acid with a reasonable expectation of success absent evidence of criticality for the specific form of retinoic acid.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horisawa et al. (U.S. Pat. Pub. 2014/0357729) as evidenced by Dupont (LiveoTM ST-Elastomer 10) as applied to claims 2-5, 7, 13.
Rejection:
	The teachings of Horisawa as evidenced by Dupont are addressed above, including the inclusion of actives in the composition from 0.001-5% by weight including 0.001-0.5% [37].
While Horisawa as evidenced by Dupont does not expressly teach the exact claimed values for the amount of drug (about 1-1000ug/ml), Horisawa as evidenced by Dupont does expressly teach the inclusion of the active in the range of 0.001-5% and exemplifies it at about 0.05% (betamethasone) and 0.0025% (maxacalcitol) wherein the specific gravity of the decamethylcyclopentasiloxane and polydimethylsiloxane are from about 0.95-0.97 wherein the amount of active (betamethasone, maxacalcitol)  would then be between about 1-1000ug/ml; additionally as the amount of active is from 0.001-5%, it would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize within the taught range and around the exemplified amounts for the active to arrive at the desired therapeutic profile with a reasonable expectation of success.

Claims 2-4, 7-10, 13, 15-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (U.S. Pat. Pub. 2004/0234609) in view of Lai (U.S. Pat. Pub. 2009/0074685).
Rejection:
	Collier et al. teaches an emulsion composition comprising a conjugate, a functional ingredient, and emollients.

    PNG
    media_image4.png
    328
    733
    media_image4.png
    Greyscale
[54]. Collier et al. teaches the composition can be applied to the face (appropriate for the eye/eyelid as the eye/eyelid is part of the face) and the eye (mascara) [61].
	Collier et al. teaches that any suitable silicone can be used to form the conjugate including polydimethyl siloxanes like (3-glycidoxypropyl) diethoxy-methylsilane and 3-chloropropylmethyldimethoxysilane which was utilized in Example 8-9 ([44, 91-92], 
Lai teaches that known emollients claims 14-15); and the active agent for the conjugate includes any suitable vitamin such as vitamin C utilized in Example 13 (known antioxidant, [46, 93], claims 13-15). The functional ingredients include retinoic acid and 
	Collier et al. does not expressly teach the inclusion of a silicone oil but does expressly teach the inclusion of emollients such as simple esters, complex esters, and vegetable oils.
	Lai teaches that known emollients include simple esters, bulky/complex esters, vegetable oil, and mixture of silicone oils with emollients (abstract, claim 1); and that examples of silicone oil mixtures include cyclomethicone, dimethicone, and polyisobutene (Fancorsil® P, [36])
	Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silicone oil mixtures include cyclomethicone, dimethicone, and polyisobutene in the composition as suggested by Lai and produce the claimed invention; as Collier teaches the inclusion of emollients like vegetable oils and it is prima facie obvious to incorporate known emollients for their additive effect particularly  as Lai teaches that the combination of silicone oils with emollients like simple esters, bulky/complex esters, and vegetable oil are known with a reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize within the range and arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (U.S. Pat. Pub. 2004/0234609) in view of Lai (U.S. Pat. Pub. 2009/0074685) as applied to claims 2-4, 7-10, 13, 15-16, 19 above, further in view of Personal Care Magazine (Selecting the perfect silicone for your formulation). 
Rejection:
	The teachings of Collier in view of Lai are addressed above.
	Collier in view of Lai does not expressly teach the viscosity of the base/silicone oils but does teach the inclusion of silicone oils such as cyclomethicone and dimethicone, for the composition (facial product, acne, creams, lotions).
Personal Care Magazine teaches that silicones are known to be used in personal care formulations and that volatile silicone fluids like cyclomethicone are used in cleaning creams, skin creams, and lotions with a less than 5cst (volatile silicone fluids); and dimethicone (polydimethylsiloxane) are widely used in skin creams and lotions at 
	Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silicone oil mixtures in their known useful viscosities such as low and medium viscosity for the dimethicone with the cyclomethicone and produce the claimed invention; as it is prima facie obvious to incorporate known silicones like dimethicone in their known useful viscosity range like low (5-50cst)and medium viscosity (50-1000cst) which are within the claimed range, and also to optimize the viscosity to attain the desired therapeutic and aesthetic profile with a reasonable expectation of success.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (U.S. Pat. Pub. 2004/0234609) in view of Lai (U.S. Pat. Pub. 2009/0074685) as applied to claims 2-4, 7-10, 13, 15-16, 19 above, further in view of ABC Science (Vitamins: how do they work?). 
Rejection:
	The teachings of Collier in view of Lai are addressed above.
Collier in view of Lai does not expressly teach the inclusion of the recited retinoids but does expressly teach the inclusion of vitamins for the conjugates such as vitamin C.
ABC Science teaches that known vitamins include vitamin C, vitamin B, and vitamin A (is a derivative of all-trans retinoid acid and vitamin A as it can be derived from these compounds).
prima facie obvious to incorporate known vitamins for the conjugate as Collier in view of Lai teaches the inclusion of vitamins for the conjugate with a reasonable expectation of success absent evidence of criticality for the claimed vitamins.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (U.S. Pat. Pub. 2004/0234609) in view of Lai (U.S. Pat. Pub. 2009/0074685) as applied to claims 2-4, 7-10, 13, 15-16, 19 above, further in view of Won et al. (U.S. 5955109).
Rejection:
	The teachings of Collier in view of Lai are addressed above, including the inclusion of a functional/active ingredient such as retinol and retinoic acid derivatives [59].
Collier in view of Lai does not expressly teach the all-trans retinoic acid but does expressly teach the inclusion of retinol and retinoic acid derivatives.
Won et al. teaches that the most common of the vitamin A acids is retinoic acid and has an all-trans form also known as tretinoin, and a 9,10 cis form and 13-cis form (Col. 2 line 11-17).
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the all-trans form of retinoic acid in the composition as suggested by Won et al. and produce the claimed invention; as Collier in prima facie obvious to incorporate a known form of retinoic acid with a reasonable expectation of success absent evidence of criticality for the specific form of retinoic acid.


Conclusion
Claims 2-5, 7-11, 13-16, 19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613